DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amel et al. (US 2018/0098351 A1), hereinafter “Amel”, IDS disclosed by applicant).
Regarding claim 1,  Amel discloses a method for wireless data transportation (see para. 0021, wireless communication network, WLAN, WPAN and WVAN or like), the method comprising: monitoring, by a first working front end (see Figure 1, Radar Detection Module 140) operatively connected to an antenna (see Figure 1, antenna 107), over at least one wireless working channel for at least one of radar, energy, and network quality, the first working front end designed to monitor over the at least one wireless working channel (see para. 0069 and 0078, radar detection module monitors  DFS channel continuously) while a second working front end operatively connected to the antenna transmits over a different wireless working channel (see Figure 1, Radio 114, TX 118, RX 116, para. 0042 and 0052, TX/RX circuitry on a DFS CHANNEL), wherein the first working front end and the second working front end are isolated from each other (see para. 0074, radar detection module 140 can be separate from Radio 114); evaluating, by the first working front end, the at least one wireless working channel for acceptability of communications based on the monitoring (see para. 0069 and 0078, continuously monitoring; para. 0104-0110, radar analysis module); and switching, by the first working front end, the at least one wireless working channel to a next wireless channel when the at least one wireless working channel is not acceptable for communications (see para. 0134, a controller part of radar detection module trigger to switch from a working channel to alternate channel based on detection of radar signal).
Regarding claims 2, 8 and 14, Amel discloses wherein the at least one wireless working channel and the next wireless channel occupy the 5 gigahertz (GHz) Unlicensed National Information Infrastructure (U-NID) band (see para. 0054-0055, 0067, wireless communication channel in 5 GHZ frequency band).
Regarding claims 3 and 15, Amel discloses wherein the at least one wireless working channel and the next wireless channel are one of Dynamic Frequency Selection (DFS) channels and non-DFS channels (see para. 0057, transmission over DFs only if no radar signal, therefore it is implicit other channels may be non-DFS).
 Regarding claim 5, Amel discloses wherein the data is audio data (see para. 0029, audio device).
Regarding claim 7, Amel discloses a method for prescreening wireless channels for data transportation (see para. 0067, mobile device continuously perform radar detection, e.g. to enable he mobile device to have a DFS channel available at any time without delay), the method comprising: monitoring, by a monitoring front end (see Figure 1, Radar Detection Module 140) operatively connected to an antenna (see Figure 1, antenna 107), a Dynamic Frequency Selection (DFS) channel for at least one of radar and energy, the monitoring front end is designed to monitor the DFS channel (see para. 0069 and 0078, radar detection module monitors  DFS channel continuously) while a working front end operatively connected to the antenna transmits on a different DFS channel (see Figure 1, Radio 114, TX 118, RX 116, para. 0042 and 0052, TX/RX circuitry on a DFS CHANNEL), wherein the monitoring front end and the working front end are isolated from each other (see para. 0074, radar detection module 140 can be separate from Radio 114); identifying, by the monitoring front end, the presence of radar or energy over the DFS channel (see para. 0069 and 0078, continuously monitoring; para. 0104-0110, radar analysis module); determining, by the monitoring front end, a next DFS channel (see para. 0134, a controller part of radar detection module trigger to switch from a working channel to alternate channel based on detection of radar signal); and switching, by the monitoring front end, the monitoring of the DFS channel to the next DFS channel (see para. 0134, a controller part of radar detection module trigger to switch from a working channel to alternate channel based on detection of radar signal).
Regarding claim 12, Amel discloses a system for data transportation over a wireless network (see para. 0021, wireless communication network, WLAN, WPAN and WVAN or like), the system comprising: a master device  (see para. 0060, DFS channel define two type of entities master device and a slave device) comprising:
a first front end for transmitting data over at least one wireless working channel, the first front end operatively connected to an antenna (see para. 0063, master device transmitting on a DFS channel);
a second front end for monitoring at least one wireless prescreened channel, the second front end operatively connected to the antenna, and the second front end designed to monitor the at least one wireless prescreened channel (see Figure 1 as master device with radar detection module 140 with an antenna 107; para. 0069 and 0078, radar detection module monitors  DFS channel continuously; see para. 0134) while the first front end transmits over the at least one wireless working channel (see Figure 1, radio114 with TX and RX circuitry; para. 0042 and 0052), wherein the first front end and the second front end are isolated from each other (see para. 0074, radar detection module 140 can be separate from Radio 114);

a radar and energy detector unit for detecting the presence of radar or energy over the at least one wireless working channel and the at least one wireless prescreened channel (see para. 0069 and 0134); and a baseband processor for transitioning from the at least one wireless working channel to the at least one wireless prescreened channel when communication over the at least one wireless working channel is no longer acceptable (see para. 0134, move channel to another channel, if the current wireless channel is noisy and/or interference with radar signals); and at least one slave device for receiving the data over the at least one wireless working channel (see para. 0065).
Regarding claim 17, Amel discloses a device for wireless data transportation (see para. 0021, wireless communication network, WLAN, WPAN and WVAN or like), the device comprising:
a first front end for transmitting data over at least one wireless working channel, the first front end operatively connected to an antenna; (see para. 0063, master device transmitting on a DFS channel; see also Figure 1, first front end can be radio 114)
a second front end for monitoring at least one wireless prescreened channel, the second front end operatively connected to the antenna, and the second front end designed to monitor the at least one wireless prescreened channel while the first front end transmits over the at least one wireless working channel (see Figure 1 as master device with radar detection module 140 with an antenna 107; para. 0069 and 0078, radar detection module monitors  DFS channel continuously; see para. 0134) while the first front end transmits over the at least one wireless working channel (see Figure 1, radio114 with TX and RX circuitry; para. 0042 and 0052) wherein the first front end and the second front end are isolated from each other(see para. 0074, radar detection module 140 can be separate from Radio 114);
a radar and energy detector unit for detecting the presence of radar or energy over the at least one wireless working channel and the at least one wireless prescreened channel (see para. 0069 and 0134) and a processor controller for transitioning from the at least one wireless working channel to the at least one wireless prescreened channel when communication over the at least one wireless working channel is no longer acceptable (see para. 0134, move channel to another channel, if the current wireless channel is noisy and/or interference with radar signals); and at least one slave device for receiving the data over the at least one wireless working channel (see para. 0065).
Regarding claim 19, Amel discloses further comprising a baseband processor to modulate or encode the data (see para. 0042, 0023-0024 and 0031).
Regarding claim 20, Amel discloses further comprising the antenna coupled to a coupler for providing radiofrequency (RF) data to the first front end and the second front end (see Figure 2, para. 0143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amel in view of Kenkel et al. (US 2018/0359763 A1, hereinafter “Kenkel”).
Regarding claims 4 and 9, Amel discloses all the subject matter but fails to mention further comprising selecting the next wireless channel from a ranked list of Dynamic Frequency Selection (DFS) channels and non-DFS channels. However, Kenkel from a similar field of endeavor discloses further comprising selecting the next wireless channel from a ranked list of Dynamic Frequency Selection (DFS) channels and non-DFS channels (see para. 0020, DF and non-DFS ranking). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kenkel ranking scheme into Amel DFS and non-DFS transmission scheme. The method can be implemented in a radio. The motivation of doing this is to select the best channel for communication (see para. 0005 and 0007).
Regarding claim 10, Amel discloses all the subject matter but fails to further comprising: determining that radar has been detected over the next DFS channel from the ranked list of DFS channels over a predetermined period of time; and selecting a next channel in the ranked list of DFS channels that radar has not been detected over the predetermined period of time. However, Kenkel from a similar field of endeavor discloses further comprising: determining that radar has been detected over the next DFS channel from the ranked list of DFS channels over a predetermined period of time (see para. 0034, 0041 and claim 1, generating a list is based on monitoring for a period of time); and selecting a next channel in the ranked list of DFS channels that radar has not been detected over the predetermined period of time (see para. 0033-0035, switching to best DFS channel on the rank list). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kenkel ranking scheme into Amel DFS and non-DFS transmission scheme. The method can be implemented in a radio. The motivation of doing this is to select the best channel for communication (see para. 0005 and 0007).
Regarding claim 11, Amel discloses all the subject matter but fails to mention wherein the next DFS channel is monitored for 60 seconds without finding a radar signal before switching the DFS channel to the next DFS channel. However, Kenkel from a similar field of endeavor discloses wherein the next DFS channel is monitored for 60 seconds without finding a radar signal before switching the DFS channel to the next DFS channel (see para. 0034, monitoring for one minute or less). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kenkel ranking scheme into Amel DFS and non-DFS transmission scheme. The method can be implemented in a radio. The motivation of doing this is to select the best channel for communication (see para. 0005 and 0007).

Claims 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amel in view of Lee et al. (US 2006/0271273, hereinafter “Lee”).
Regarding claims 6, 16 and 18, Amel discloses all the subject matter but fails to mention wherein the data is uncompressed Pulse-code Modulation (PCM) audio data. However, Lee from a similar field of endeavor discloses wherein the data is uncompressed Pulse-code Modulation (PCM) audio data (see para. 0009 and 0018, audio data can be different formats based on the media type). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lee audio data scheme into Amel data transmission scheme. The method can be implemented in a communication device. The motivation of doing this is to identify, encode and decode audio data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amel in view of Beattie, Jr. et al. (US 2013/0143553 A1, hereinafter “Beattie, Jr., IDS provided by applicant).
Regarding claim 13, Amel discloses all the subject matter but fails to mention wherein the at least one slave device comprises an RF front end for providing network quality metrics. However, Beattie, Jr. from a similar field of endeavor discloses wherein the at least one slave device comprises an RF front end for providing network quality metrics (see para. 0036, FAP comprises RF front end for providing network quality metrics). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Beattie, Jr. providing quality metrics to Amel slave device. The method can be implemented in a front end. The motivation of doing this is to switch to the best network based on the quality metrics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463